Title: From Alexander Hamilton to Major General Arthur St. Clair, 28 May 1779
From: Hamilton, Alexander
To: St. Clair, Arthur



Sir,
Head Quarters MiddleBrook [New Jersey] May 28th. 1779

I am commanded by His Excellency to inform you that recent intelligence increases the probability of the enemy being on the point of some important movement. He therefore repeats his recommendation that you will exert yourself to get your division in readiness to march as soon as possible.
I have the honor to be   Sir   Your most Obedt serv
